Case: 21-10111     Document: 00516277134         Page: 1     Date Filed: 04/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 12, 2022
                                  No. 21-10111
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pascual Jaime Avalos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:21-CV-14


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Pascual Jaime Avalos, federal prisoner # 50853-177, appeals the denial
   of his combined motion for compassionate release pursuant to 18 U.S.C.
   § 3582(c)(1)(A), request for relief pursuant to Federal Rule of Civil
   Procedure 60(b), and for a writ of error pursuant to 28 U.S.C. § 1651. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10111      Document: 00516277134           Page: 2    Date Filed: 04/12/2022




                                     No. 21-10111


   argues that the district court’s denial of the motion was an abuse of discretion
   because he presented extraordinary and compelling circumstances
   warranting relief and demonstrated that the 18 U.S.C. § 3553(a) factors
   weighed in favor of granting the motion.
          This court reviews a district court’s denial of a motion for
   compassionate release under § 3582(c)(1)(A) for an abuse of discretion.
   United States v. Thompson, 984 F.3d 431, 433 (5th Cir.), cert. denied, 141 S. Ct.
   2688 (2021).     A district court may reduce the defendant’s term of
   imprisonment if, after considering the applicable § 3553(a) factors, the court
   finds that “extraordinary and compelling reasons warrant such a reduction”
   and “that such a reduction is consistent with applicable policy statements
   issued by the Sentencing Commission.” § 3582(c)(1)(A)(i), (ii).
          The record does not support Avalos’s argument that the district court
   did not conduct an individualized assessment of the § 3553(a) factors or the
   combination of the factors he raised to demonstrate extraordinary and
   compelling reasons in support his request for compassionate release. See
   Chavez-Meza v. United States, 138 S. Ct. 1959, 1967–68 (2018); Thompson,
   984 F.3d at 433–35. Even assuming that Avalos put forth extraordinary and
   compelling reasons warranting compassionate release, this court can affirm
   the district court’s denial of Avalos’s motion if it determines that the district
   court did not abuse its discretion by relying on an alternate, independent
   analysis of the § 3553(a) factors. See United States v. Chacon, 742 F.3d 219,
   220 (5th Cir. 2014). The court’s determination that Avalos’s compassionate
   release motion should be denied in light of the § 3553(a) factors reflects
   implicit consideration of Avalos’s personal history as well as the nature and
   circumstances of the offense and the need to promote respect for the law and
   ensure just punishment for the offense. See Chavez-Meza, 138 S. Ct. at 1967–
   68; § 3553(a)(1). Avalos’s disagreement with the district court’s implicit
   weighing of the § 3553(a) sentencing factors is not sufficient to illustrate an



                                          2
Case: 21-10111     Document: 00516277134           Page: 3   Date Filed: 04/12/2022




                                    No. 21-10111


   abuse of discretion. See United States v. Chambliss, 948 F.3d 691, 693–94 (5th
   Cir. 2020).
          A motion under § 3582(c)(1)(A) is the statutory mechanism for
   prisoners to request a reduction of a sentence for compelling reasons. See
   § 3582(c)(1)(A). Therefore, Avalos has not shown that the district court
   abused its discretion by denying his requests for a sentence reduction under
   Rule 60(b) and § 1651.
          AFFIRMED.




                                         3